Appeal by the employer and carrier from an award of death benefits in a heart case. Appellants challenge only the finding of accident and causal relation. Decedent was employed as a counterman in a restaurant. As a part of his duties he had to bring supplies up from the basement by means of a very narrow stairway with such a low ceiling that it was necessary to bend over in order to descend or ascend the steps. Decedent’s shift had been changed about two weeks before July 8, 1958, so that he had to work a shift, described as more strenuous by coemployees, on four days per week. There is evidence that on July 8, 1956 decedent went to the basement, moved some barrels to get a case of ketchup, and carried the case up the steps. He complained of pain in his chest at the time, and was described by a coemployee as looking ill and perspiring freely. Later the same day he saw a doctor who immediately ordered him hospitalized. His condition was diagnosed as acute coronary insufficiency with a possible myocardial infarction. He died in the hospital on July 26, 1958 from an acute myocardial infarction with pericarditis. There is medical evidence causally relating the heart attack and death to the arduous efforts and conditions of decedent’s work. The award is supported by substantial evidence. Award *847unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.